The items of the specification made an investigation of accounts necessary. The action was properly sent to an auditor, and *Page 517 
the auditor's report was evidence for a jury. Doyle v. Doyle, 56 N.H. 567.
No action at law could be maintained on the special contract to convey land, which was not in writing and was within the statute of frauds; but the plaintiff was entitled to recover for the money expended, and what the labor and services performed under the contract were reasonably worth. Ham v. Goodrich, 37 N.H. 185.
Judgment on the verdict.
SMITH, J., did not sit: the others concurred.